The opinion of the Court was drawn up by
Appleton, J.
It is provided by R. S., 1841, c. 116, § 1, that “ every justice of the peace” * * “ shall have original and exclusive jurisdiction of all civil actions wherein the debt or damages demanded do not exceed twenty dollars; excepting real actions, actions of trespass on real estate, actions for disturbance of a right of way, or of any other easement, and all other actions where the. title to real estate, according to the pleadings with brief statement, filed in the case by either party, may be in question,” &c.
By R. S., 1857, c. 83, § 1, every justice of the peace has “ original and exclusive jurisdiction of all civil actions, including prosecutions in which his town is interested, where the debt or damages demanded do not exceed twenty dollars, except those in which the title to real estate, according to the pleadings or brief statement, filed in the case by either party, is in question,” &c.
It is apparent' that the words in italic in the Act of 1841, .which are omitted in the revision of 1857, were stricken out for the purpose of condensation. The expression, “ except those in which the title to real estate, according to the pleadings or brief statement filed in the case by either party, is in question,” includes the very cases for which special provision is made in the revision of 1841. If embraces in its generality “ real actions, actions of trespass on real estate, actions for disturbance of a right of way or of any other easement,” as well as “ all other actions, where the title to real estate, according to the pleadings or brief statement, filed in the casé by either party, may be in question.”
The word “pleadings” includes the declaration as well *459as the plea filed. “ Pleading is the statement, in a logical and legal form, of the facts which constitute the plaintiff’s cause of action or the defendant’s ground of defence; it is the formal mode of alleging, that on the record which would be the support, or defence of the party in evidence.” 1 Chitty on Pleading, 217; Stephen on Pleading, 2. “ The pleading begins with the declaration or count, which is a statement on the part of the plaintiff of his cause of action.” Stephen on Pleading, 38. “ The mutual altercations, which constitute the pleadings in civil actions, consist of those formal allegations and denials, which are offered on one side for the purpose of maintaining the suit, and on the other for the purpose of defeating it,” &c. Gould on Pleading. The action in the present case is trespass quare clausum fregit. The plaintiff asserts title to real estate, which thereby is “ in question.” Crocker v. Black, 16 Mass., 448.
So far as relates to the jurisdiction of magistrates, the law is neither changed, nor intended to be changed.
By R. S., c. 77, § 3, the Supreme Judicial Court “ has the jurisdiction, civil, criminal and appellate, of the former Dis'trict Court, and may exercise it as that Court was authorized to do, or as the laws prescribe.” It will not be questioned, that the District Court had original as well as concurrent jurisdiction with a justice of the peace, and that this suit might have been commenced before either tribunal, and that the plaintiff in either court would have recovered full costs. Morrison v. Kittridge, 32 Maine, 100; Sutherland v. Jackson, 32 Maine, 80.
By R. S., 1857, c. 82, § 94, it is enacted that, “in all actions, the party prevailing' shall recover costs, unless otherwise specially provided.”
It is insisted that a special provision limiting costs in a case like the present is to be found in R. S., 1857, c. 82, § 97, which provides, that “if it appears on the rendition of judgment that the action should have been commenced before a municipal or police court or a justice of the peace, the plaintiff shall not recover for costs more than one-quarter *460part of his debt or damages.” This section is but a reenactment of R. S., 1841, c. 151, § 13, with the modification in relation to costs when towns are parties, as provided by statute 1842, c. 31, § 20. But so far as relates to. the present inquiry, c. 151, § 13, received a judicial construction in Sutherland v. Jackson, 32 Maine, 80, and in Morrison v. Kittridge, 32 Maine, 100; and it was there determined, in a case like the present in principle, that the plaintiff was entitled to full costs, notwithstanding he recovered less than twenty dollars damages.
The construction given to the Act of 1841, must be regarded as applicable to R. S., 1857, c. 82, § 97, since the same language is used in both Acts, and, by its use, the Legislature must be regarded as affirming the meaning given to it by this Court in the cases before alluded to.
The result is, that the plaintiff is entitled to full costs.

Exceptions sustained.

Tenney, C. J., and Cutting, Dayis, and Kent, JJ., concurred.